DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 107.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
The prior art does not disclose or suggest “a wakeup circuit that does not draw power when force is not applied to the piezo actuator comprising: a capacitor coupled to the piezoelectric actuator; a transistor including a first terminal capacitively coupled via the capacitor to the piezo electric actuator for receiving the sensing signal, a second terminal connected to a voltage source, and a third terminal connected to ground, wherein the transistor conducts when the sensing signal is valid; and an output connected to the second terminal for providing the wake-up signal to the actuator circuit when the transistor conducts; and a feedback including a switch providing a path to ground in between the capacitor and the first terminal, wherein the switch is closed when the transistor conducts protecting the transistor from the haptic voltage signal or any voltage signal high enough to damage the transistor” in combination with the remaining elements of claim 1.
The prior art does not disclose or suggest “a wakeup circuit comprising: a capacitor coupled to the piezoelectric actuator; a transistor including a first terminal capacitively coupled via the capacitor to the piezo electric actuator for receiving the sensing signal, a second terminal connected to a voltage source, and a third terminal connected to ground, wherein the transistor conducts when the sensing signal is above a first threshold voltage; and an output connected to the second terminal; a feedback loop including a switch providing a path to ground in between the capacitor and the first terminal; and a controller connected to the output, and capable of. determining when the sensing signal is valid, providing a wake-up signal to the actuator circuit when the 
The prior art does not disclose or suggest “a wakeup circuit comprising: a capacitor coupled to the piezoelectric actuator; a transistor including a first terminal capacitively coupled via the capacitor to the piezo electric actuator for receiving the sensing signal, a second terminal connected to a voltage source, and a third terminal connected to ground, wherein the transistor conducts when the sensing signal is above a first threshold voltage; an output connected to the second terminal for providing a wake-up signal to the actuator circuit when the transistor conducts; and a clamping diode connected between the first terminal and a reference voltage capable of preventing a voltage at the first terminal from exceeding a predetermined amount” in combination with the remaining elements of claim 18.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to the drawings.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimizu (US 2016/0246372) is a US version of the foreign patent document submitted by applicant on 20 April 2020 (EP 3065029). Nielson et al. (US 2016/0129475) discloses a circuit with several of the same circuit components as the claimed invention, but not with the same arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837